Title: To John Adams from the Chevalier de Pinto, 7 September 1787
From: Pinto de Balsamão, Luiz
To: Adams, John


          
            Monsieur.
            A Londres ce 7me. Septembre 1787
          
          J’ai eû ordre de ma Coûr de faire parvenir à votre connoissance, que quoique on ait differé jusqu’ici de repondre au project d’un Traité de Commerce, sur le quel nous êtions concertés à Londres, ne a moins, Monsieur, les desirs de Sa Majesté Trés Fidelle ne sont

ni moins vifs, ni moins efficâces pour Conclure avec Les Etâts Unis d’Amerique ce même Traité, a des Terms et a des Conditions convennables; et J’ai ordre d’y ajouter encore, que ma Cour ne tardera pas Monsieur, à vous donner les preuves les plus convaincantes, et les plus immediates.1
          Je suis chargè en même tems de vous faire observer, combien il seroit utile et convenable, qu’il y êut des Ministres nomées au plus tôt entre les deux Puissances; et ma Coûr m’ordonne exprêssement de tacher de me concérter avec vous, Monsieur, súr ce point important; et de convenir defenitivement sur le Caràctere que ces mêmes Ministres doivent porter dans leurs Mitions! A cet’egard, il est esséntiel de vous prevenir, qu’il será nécessaire de le fixer (pour le moin) au tître de Ministre Resident, à cause des entrées á la Coûr de Lisbonne, qui ne sont jàmais accordées, ni a des simples Agênts, ni à des Consuls Generaux: et aussitôt que ce point serà arreté, j’ai ordre de vous assûrer Monsieur, que La Coûr de Lisbonne ne perderà pas du tems à nomér, et a faire partir pour L’Amerique cellui qu’elle aura destiné a resider aupres du Congréz des Etâts Unis.2
          J’ai l’honneur d’etre avec autant de / consideration que de respect / Monsieur. / votre tres humble et tres / obeissant Serviteur
          
            Le chr. DePinto.
          
         
          TRANSLATION
          
            Sir
            London, 7 September 1787
          
          My court has ordered me to inform you that although we have delayed responding up until now regarding the prospective commercial treaty for which we met in London, nevertheless, sir, the wish of Her Most Faithful Majesty is no less ardent, nor less keen, to conclude the same treaty with the United States under acceptable terms and conditions. I have been directed to add, moreover, that my court will not delay, sir, in demonstrating the most convincing and immediate proof thereof.
          I have been asked at the same time to point out to you that it would be very useful and suitable to nominate ministers as soon as possible between the two powers, and my court expressly orders me to try to arrange this important matter with you, sir, and to agree definitively on the status that these ministers will have on their missions. Because receptions at the court of Lisbon are never accorded simply to agents, nor to consuls general, it is imperative in this regard to let you know that it will be necessary to establish their status as resident minister at the very least. As soon as this point is agreed upon, I am ordered to assure you, sir, that the court of Lisbon will lose no time in appointing and sending to America the person chosen to reside with the United States Congress.
          
          I have the honor to be, with as much consideration as respect, sir, your most humble and most obedient servant
          
            Le chr. DePinto.
          
        